IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0486
                             Filed August 17, 2016


IN THE INTEREST OF L.S. AND M.S.,
Minor children,

R.S, Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Louise M. Jacobs,

District Associate Judge.



      A mother appeals from the termination of her parental rights to two of her

children. AFFIRMED.



      Kevin E. Hobbs, West Des Moines, for appellant mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Michael R. Sorci of the Youth Law Center, Des Moines, for minor children.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                           2


POTTERFIELD, Presiding Judge.

       The mother appeals from the termination of her parental rights to two of

her children, L.S. and M.S., ages two and three, respectively, at the time of the

termination hearing.1 The juvenile court terminated the mother’s parental rights

pursuant to Iowa Code section 232.116(1)(d) and (h) (2015).                 We review

termination proceedings de novo, and we will affirm if any statutory ground is

supported by the record. See In re M.W., 876 N.W.2d 212, 219, 222 (Iowa

2016). The controlling framework is well-established and need not be repeated.

See Id. at 219–20 (setting forth the applicable “three-step analysis”).

       The mother maintains the State failed to prove the statutory grounds for

termination pursuant to Iowa Code section 232.116(1)(h) by clear and convincing

evidence.    See Iowa Code § 232.116(1)(h)(4) (authorizing the termination of

parental rights, as relevant here, where “the child cannot be returned to the

custody of the child’s parents as provided in section 232.102 at the present

time”). Additionally, the mother maintains termination was not in the children’s

best interests and permissive statutory factors make termination unnecessary.

       The mother and her oldest child, who is not at issue in this case, were

previously involved with the Iowa Department of Human Services (DHS) in 2009.

The child was adjudicated a child in need of assistance and ultimately placed

with his father.

       The mother’s most recent involvement with DHS began in July 2014, after

the mother was found sleeping or passed out in a hot vehicle in a parking lot with

1
  The parental rights of M.S.’s father were also terminated. He does not appeal. The
parental rights of L.S.’s father were not terminated, and both children were to be placed
in his care following the termination hearing.
                                          3


L.S. and M.S. locked in the car with her. At the time, the mother had track marks

on her arm and she admitted that if she were tested for drugs, it would show she

had recently used methamphetamine.2 Since the children were removed in July

2014, the mother has started several substance abuse programs, but she has

not successfully completed one.3 Throughout the pendency of the case, the

mother lacked stable housing and employment. At the termination hearing in

February 2016, the mother was asked if she was in a position for the children to

be returned to her care. She responded, “I am, but I’m not, because I have

placement for them, but I haven’t completed treatment.” Additionally, the mother

had been diagnosed with depression, anxiety, attention deficit hyperactivity

disorder, and posttraumatic stress disorder.        The mother testified she had

recently started seeing a psychiatrist and a therapist, but she had not signed a

release so DHS could confirm her statements, and she could not provide the

name of her therapist when asked. Based on these facts, there is clear and

convincing evidence the children could not be returned to the mother’s care.

       The mother maintains termination is not in the children’s best interests

because they share a close bond with her; the caseworker also testified that the

children are bonded to their mother. However, our consideration is not merely

whether there is a parent-child bond, “our consideration must center on whether

the child will be disadvantaged by termination, and whether the disadvantage


2
  The mother has since denied that she intended to make such a statement, asserting at
different times either that she was coerced into making the statement or denying that
she meant she had recently used methamphetamine when she made the admission
about prior use.
3
  In December 2014, a drug test provided by the mother showed she had recently used
methamphetamine and marijuana. Additionally, in March 2015, the mother was stopped
by police and a “glass narcotics pipe” was found on her person.
                                       4


overcomes” the mother’s inability to provide for the children's developing needs.

In re D.W., 791 N.W.2d 703, 709 (Iowa 2010); see also Iowa Code § 232.116(2)

(setting forth the factors to be considered in determining the child’s best

interests). Although the children and the mother share a bond, the caseworker

testified there is great concern whether the mother can handle caring for the

children, even for short periods of time, because the mother needs prompting to

feed the children and to change diapers or accompany the children to the

bathroom. Although the mother has some family supports that could help her at

times, she does not live with those family members. The children were to be

placed with L.S.’s father and he intended to adopt M.S. This would allow the

children to stay together and achieve permanency. We believe that is in their

best interests. See In re A.M., 843 N.W.2d 100, 113 (Iowa 2014) (citing In re

J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring specially) (noting

the “defining elements in a child’s best interest” are the child’s safety and her

“need for a permanent home”)).

      The mother also maintains termination would be detrimental to the

children due to the closeness of the parent-child bond.        See Iowa Code

§ 232.116(3)(c). The children had been out of the mother’s care approximately

eighteen months at the time of the termination hearing. Although they shared a

bond, the mother was still spending only supervised time with the children four

times per week. Moreover, the father told the caseworker he would allow the

mother to continue visiting the children in a supervised capacity. The language

of 232.116(3) is permissive, and the juvenile court correctly decided any bond
                                         5

was insufficient to justify declining to order termination. See In re D.S., 806
N.W.2d 458, 474–75 (Iowa Ct. App. 2011).

       Finally, the mother maintains termination was not necessary because the

children were placed with a family member at the time of the termination hearing.

See Iowa Code § 232.116(3)(a) (“The court need not terminate the relationship

between the parent and the child[ren] if . . . [a] relative has legal custody of the

children.”). The children were not in the legal custody of a family member at the

time of the hearing, making the exception inapplicable.

       For these reasons, we affirm the juvenile court’s termination of the

mother’s parental rights to her children, L.S. and M.S.

       AFFIRMED.